FILED
                             NOT FOR PUBLICATION                           MAR 14 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


YIWEI PAN,                                       No. 12-73107

               Petitioner,                       Agency No. A087-861-564

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Yiwei Pan, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). Our jurisdiction is


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for substantial evidence factual findings.

See Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We dismiss in part

and grant in part the petition for review.

      We lack jurisdiction to consider Pan’s CAT claim because he did not

exhaust this claim before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78

(9th Cir. 2004).

       Substantial evidence supports the BIA’s finding that Pan’s experiences

during his detention did not rise to the level of persecution. See Gu v. Gonzales,

454 F.3d 1014, 1020-21 (9th Cir. 2006). However, in assessing his future fear, the

BIA found that even if Pan was a member of a disfavored group, he did not show

an individualized risk of persecution. In light of Pan’s detention and the Chinese

government’s continued interest in him, substantial evidence does not support this

finding. See Sael v. Ashcroft, 386 F.3d 922, 929 (9th Cir. 2004).

      The BIA also adopted the IJ’s determination that Pan did not meet his

burden of proof because he failed to corroborate his claim. In reaching this

conclusion, the IJ did not have the benefit of our decision in Ren v. Holder, 648
F.3d 1079 (9th Cir. 2011), regarding notice and an opportunity to provide

corroborative evidence. Thus, we grant the petition for review with respect to

Pan’s asylum and withholding of removal claims and remand this case to the BIA


                                             2                                 12-73107
for further proceedings consistent with this disposition. See INS v. Ventura, 537
U.S. 12, 16-18 (2002) (per curiam).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DISMISSED in part; GRANTED in part.




                                          3                                  12-73107